HALL, Justice,
concurring.
Plaintiff’s attorney testified in part as follows: “First thing our office did was when we received communication from an agent of Watson Electric Supply Company, the plaintiff here, that they wished us to represent them — we received a letter from Watson Electric Supply Company. At that time, we sent a demand letter to an address given to us for the company called F. & W. Electric, and we acknowledged to Watson Electric Supply that we would represent them in this matter. . . . and [after subsequent negotiations with defendant’s attorney] we reported the developments to date to our client, and recommended to them that a lawsuit be filed. We communicated further with our client regarding documentation for a lawsuit. They, after hearing our advice, sent documentation to us and we prepared plaintiff’s original petition and filed it against two defendants at that time, Mr. Warren and Mr. Fox.”
The demand letter referred to in the testimony just recited as having been sent prior to the filing of plaintiff’s original petition is the only demand letter relied upon by plaintiff, and it is the one discussed in the majority opinion. It is undisputed in the record that plaintiff’s original petition was filed several months prior to the day of judgment. Accordingly, contrary to the majority’s holding, there is evidence that the demand relied upon by plaintiff was made more than 30 days prior to the judgment, in satisfaction of the requirements of Article 2226.
The real issue in the case on the demand question (the issue recognized by the trial judge and the one argued to him by the parties) is not whether the demand actually made was timely, but is whether demand on “the company called F. & W. Electric” (as testified to by plaintiff’s attorney) was demand upon defendant Watson. When the parties were arguing defendant’s motion for judgment on the element of attorney’s fees, defendant’s attorney told the court “There is no evidence that William Warren ever received notice of this claim, and absence of notice to William Warren prior to thirty days from today, then under Article 2226, no attorney’s fees are recoverable . There is no evidence in this record at all that there was ever any notice given to William Warren with reference to this claim.” Plaintiff’s attorney responded “We would submit there is evidence of written notice. First, I did testify we made demand upon the business named F. & W. Electric at the address that our client had for such business, and would point out that Mr. Warren has not denied under oath that he was doing business as F. & W. Electric .” Defendant’s attorney then said “It [article 2226] specifically says persons or corporations which means that there has to be notice to that person that you are intending to make a claim against.”
Rule 28, Vernon’s Tex.Rules Civ.Proc., contains these provisions: “Any partnership, unincorporated association, private corporation, or individual doing business under an assumed name may sue or be sued in its partnership, assumed or common name for the purpose of enforcing for or against it a substantive right.” Plaintiff did not sue defendant Warren under his assumed name, but, as shown in the majority opinion, defendant was sued individually under his common name. Article 2226 requires that the 30-day demand for payment be presented to “such persons or corporations” sued or an agent thereof. This article is penal in nature and must be strictly construed. Tenneco Oil Co. v. Padre Drilling Co., (Tex.1970) 453 S.W.2d 814, 818. I *542would therefore hold that the demand letter sent by plaintiff to “F. & W. Electric Company,” the assumed name under which defendant was doing business, was not a sufficient presentment against defendant to support a recovery of attorney’s fees in a suit against him individually and not against him under the assumed name, within the meaning of article 2226.
For the reasons stated, I concur in affirming the judgment.